Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to filed Remarks/Arguments and RCE
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/29/2020 has been entered.
Filed Remarks/Arguments have been received and entered.
Claims 1, 3-8, 10-12, and 14-21 remained pending.
Please refer to the action below.

Examiner Notes
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. 

Response to Amendments/Remarks
The arguments pertaining to prior arts of Orbon on pages 9-12 of the response, have been considered. The Examiner respectfully disagrees with the interpretation or arguments filed on 12/29/2020 regarding the applied prior art of Orbon et al. The Examiner (emphasis added) is not conceding that the arguments of pages 9-11 filed on 12/29/2020 pertaining to the subject matter encompassed in Orbon et al. are persuasive. Herein to facilitate expeditious prosecution of the application, and based on the new ground of rejection, those arguments are moot.                                                                                                                                                         

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1, 3-8, 10-12, and 14-21 are rejected under 35 U.S.C. 103 as being unpatentable and obvious over Bjorn Brauer et al. (US 2018/0157933, previously cited), in view of Bjorn et al. (US 2018/0130199, A1).  

   Regarding claim 1, Bjorn Brauer teaches in at least Fig. 3 a system comprising: 
a light source that generates a beam of light (Fig. 3 and para. 0070, the light source 16); 
a stage configured to hold a semiconductor wafer in a path of the beam of light (Fig. 3 and para. 0070, further teaches a stage 22 configured to hold a semiconductor wafer 14 in a path of the beam of light);

a processor in electronic communication with the detector (the image data acquisition subsystem further cited in at least para. 0095 comprising a processor in electronic communication with the detector 28 and 34 of Fig. 3);
wherein the processor is configured to report a location of a defect of interest that is common across a first layer and a second layer of the semiconductor wafer based on defect locations (at least para. 0044 teaches the wafer includes a series of layers comprising said first layer and a second layer, to collect in at least para. 0047-0048, and 0050 and understoodly report a location of a defect of interest that may obviously be a nuisance types of para. 047-0048 which understoodly may be those that repeat themselves or those that are unique across a first layer image and a second layer image of the semiconductor wafer based on defect locations); 
wherein the first layer and the second layer are part of a series of layers on the wafer (the layers of the wafer cited in at least para. 0044 comprising understoodly said series of layers on the wafer), and 
wherein the processor is further configured to: 
receive defect locations of the first layer (the performed hot scan of at least para. 0047-0047 is configured to detect defects locations on the wafer of para. 0044 
receive defect locations of the second layer (said performed hot scan of at least para. 0047-0047 further configured to detect defects locations on the wafer of para. 0044 including said layers thereby obviously as implied receiving defect locations in a case of a second layer).
    However, Bjorn Brauer is silent regarding specifically perform common-unique analysis thereby determining the defect locations that exist across the first layer and the second layer and determining the defect locations that are unique to one of the first layer or the second layer; and 
filter common events that are at a similar location on the first layer and the second layer thereby excluding the defect locations that are unique to one of the first layer or the second layer, wherein the location of the defect of interest is based on one of the common events.  
     Bjorn teaches in at least Figs. 4-8, and para. 0062-0063 a system to perform a hot scan of the semiconductor wafer and to detect potentials defects of interest by further performing a repeater/non-repeater analysis to thereby determining the defect locations that exist across a first layer and the second layer, determining defect locations that are non-repeating to one of the first layer or the second layer; and filter repeated or common events that are at a similar location on the first layer 

    Regarding claim 3 (according to the system of claim 1), Bjorn Brauer  further teaches wherein the processor is further configured to receive defect attributes of the first layer and defect attributes of the second layer (as further cited in at least in para. 0048, and 0078 certain set defects comprises a given set of received defects characteristics including obviously defect attributes of the first layer and defect attributes of the second layer for acquisition and analysis purposes), 
wherein filtering all the common events uses the defect attributes (Fig. 2), and 
wherein the defect attributes of the first layer and the second layer include signal strength, shape, size, location relative to a point, brightness, difference in brightness relative to background, or location on a design (defects attributes as 

    Regarding claim 4 (according to the system of claim 3), Bjorn Brauer  further teaches wherein the system further comprises a convolutional neural network operated by the processor (para. 0050), and wherein the convolutional neural network is configured to filter all the common events (said convolution networks of at least para. 0050 when used would obviously be adapted to filter nuisance types defects of para. 0047-0048 which understoodly may be those that repeat themselves or those that are unique across a first layer image and/or a second layer image of the semiconductor wafer based on defect locations).

    Regarding claim 5 (according to the system of claim 1), Bjorn Brauer  further teaches wherein the processor is configured to provide instructions to the system to perform a hot scan of the semiconductor wafer using the light source and the detector that provides the defect locations of the first layer and the defect locations of the second layer (para. 0088 and Fig. 3).

    Regarding claim 6 (according to the system of claim 1), Bjorn Brauer  further teaches wherein the processor is further configured to: receive a difference image 
Page 3 of 15Application No. 16/196,090 Response to May 8, 2020 Office Action Docket No. 078697.00199 (P5340) receive a difference image of the second layer for each of the defect locations on the second layer, wherein the difference image of the second layer is between neighboring dies on the second layer (para. 0091, and 0092 and 0007 further teaches images of the neighboring or adjacent dies are further analyzed in a case to create at least a difference image of obviously second layer for each defect location on the second layer);
compare the difference image of the first layer and the difference image of the second layer (Fig. 2 further teaches in a case the filtering and comparing of the image differences comprising obviously in a case difference image of the first layer and the difference image of the second layer); and 
filter defects for which the difference image of the first layer and the difference image of the second layer are similar thereby determining the defect of interest (one skill in the art would further appreciate from at least Fig. 2 the filtered defects from the determined defects of interest are obviously from in a case the difference image of the first layer and the difference image of the second layer of similar 

    Regarding claim 7 (according to the system of claim 6), Bjorn Brauer  further teaches wherein the processor is configured to provide instructions to the system to perform a hot scan of the semiconductor wafer using the light source (para. 0047, 0088, and Fig. 3); and the detector that is used to generate the difference image of the first layer and the difference image of the second layer (para. 0034, and 0044-0048 further teaches the collected and detected wafer layers images include at least said generated test image and the reference image of the first layer and the test image and the reference image of the second layer).

    Regarding claim 8 (according to the system of claim 1), Bjorn Brauer  further teaches wherein the processor is further configured to: 
receive a test image and a reference image for each defect location on the first layer (para. 0014, 0015, 0018, and 0089-0090 further teaches the obtained images of a wafer including a plurality of layers, and para. 0014, 0015, 0018, and 0089-0090 further teaches the received at least a test image and a reference image associated with each die on the layers associated in a case with for each set and detected defect location on the first layer);

calculate one or more attributes using a convolutional neural network operated by the processor (a machine learning in at least para. 0050 is taught for classifying and calculating one or more attributes or characteristics using said machine learning module operated by the processor);
wherein the one or more attributes filter nuisance events and are based on the test image and the reference image for the first layer and the test image and the reference image for the second layer (para. 0047, 0048 further teaches detecting and filtering nuisance events based on the test image and the reference image cited in at least the Abstract for the first layer and the test image and the reference image for the second layer); and 
wherein the test image and the reference image for the first layer and the test image and the reference image for the second layer are used as channels (the layers images of at least para. 0050 and the Abstract further including test image and the reference image which Applicant’s disclosure recites (emphasis added), said test 
filter nuisance events with the one or more attributes thereby determining the defect of interest (para. 0047 and 0048).

    Regarding claim 10 (according to the system of claim 8), Bjorn Brauer  further teaches wherein the processor is configured to identify a new attribute to filter the nuisance events based on the test image and the reference image for the first layer and the test image and the reference image for the second layer (at least a type of nuisance is set in at least para. 0047, where further in para. 0047 and 0048 a detector is configured to detect and identify said obviously in a case a new attribute to filter the nuisance events based on the test image and the reference image of the Abstract for the first layer and the test image and the reference image for the second layer).

    Regarding claim 11 (according to the system of claim 8), Bjorn Brauer  further teaches wherein the processor is configured to provide instructions to the system to perform a hot scan of the semiconductor wafer using the light source (para. 0047 and Fig. 3); and 


      Regarding claim 12, Bjorn Brauer  teaches a method comprising: 
performing a hot scan of a semiconductor wafer using a wafer inspection system to determine defect locations of a first layer and defect locations of a second layer, wherein the first layer and the second layer are part of a series of layers on the wafer; (para. 0047-0048, and 0088 teaches the scan/inspection of a wafer by specifically performing a hot scan of a semiconductor wafer which as further illustrated in at least para. 0044-0048 includes a plurality of layers on the substrate to determine defect locations in on the wafer comprising understoodly in a case a series of layers further comprising the first layer and second layer); and 
receiving, at the processor, the defect locations of the first layer (the performed hot scan of at least para. 0047-0047 is configured to detect defects locations on the wafer of para. 0044 including said layers thereby obviously as implied receiving defect locations in a case of the first layer);

    However, Bjorn Brauer is silent regarding specifically performing, using the processor, common-unique analysis thereby determining the defect locations that exist across the first layer and the second layer and determining the defect locations that are unique to one of the first layer or the second layer; Page 5 of 15Application No. 16/196,090 Response to May 8, 2020 Office Action 
Docket No. 078697.00199 (P5340)filtering, using the processor, common events that are at a similar location on the first layer and the second layer thereby excluding the defect locations that are unique to one of the first layer or the second layer; and 
reporting, using a processor, a location of a defect of interest on the semiconductor wafer that is common across a first layer and a second layer of the semiconductor wafer based on defect locations, wherein the reporting the location of the defect of interest is based on one of the common events.  
      Bjorn teaches in at least Figs. 4-8, and para. 0062-0063 a system to perform a hot scan of the semiconductor wafer and to detect potentials defects of interest by further performing a repeater/non-repeater analysis to thereby determining the defect locations that exist across a first layer and the second layer, determining defect locations that are non-repeating to one of the first layer or the second layer; 

    Regarding claim 14 (according to the method of claim 12), Bjorn Brauer  further teaches wherein further comprising receiving, at the processor, defect attributes of the first layer and defect attributes of the second layer (as further cited in at least in para. 0048, and 0078 certain set defects comprises a given set of received defects characteristics including obviously defect attributes of the first layer and defect attributes of the second layer for acquisition and analysis purposes), 
wherein filtering all the common events uses the defect attributes (Fig. 2), and 
wherein the defect attributes of the first layer and the second layer include signal strength, shape, size, location relative to a point, brightness, difference in 

    Regarding claim 15 (according to the method of claim 12), Bjorn Brauer  further teaches wherein further comprising: 
receiving, at the processor, a difference image of the first layer for each defect location on the first layer, wherein the difference image of the first layer is between neighboring dies on the first layer (para. 0091, and 0092, and 0007 further teaches images of the neighboring or adjacent dies are analyzed in a case to create at least a difference image of first layer for each defect location on the first layer);
receiving, at the processor, a difference image of a second layer for each defect location on the second layer, wherein the difference image of the second layer is between neighboring dies on the second layer (para. 0091, and 0092 and 0007 further teaches images of the neighboring or adjacent dies are further analyzed in a case to create at least a difference image of obviously second layer for each defect location on the second layer);
 comparing, using the processor, the difference image of the first layer and the difference image of the second layer (Fig. 2 further teaches in a case the filtering 
 filtering, using the processor, defects for which the difference image of the first layer and the difference image of the second layer are similar thereby determining the defects of interest (one skill in the art would further appreciate from at least Fig. 2 the filtered defects from the determined defects of interest are obviously from in a case the difference image of the first layer and the difference image of the second layer of similar adjacent dies implies in at least para. 0007 whereby are similar whereby the defect of interest determining the defect of interest is determined).

     Regarding claim 16 (according to the system of claim 12), Bjorn Brauer  further teaches wherein further comprising: receiving, at the processor, a test image and a reference image for each defect location on the first layer (para. 0014, 0015, 0018, and 0089-0090 further teaches the obtained images of a wafer including a plurality of layers, and para. 0014, 0015, 0018, and 0089-0090 further teaches the received at least a test image and a reference image associated with each die on the layers associated in a case with for each set and detected defect location on the first layer);

 calculating, using the processor, one or more attributes using a convolutional neural network operated by the processor (the convolutional neural network of at least para. 0050 is taught for classifying and calculating one or more attributes or characteristics using said machine learning module operated by the processor);
 wherein the one or more attributes filter nuisance events and are based on the test image and the reference image for the first layer and the test image and the reference image for the second layer (para. 0047, 0048 further teaches detecting and filtering nuisance events based on the test image and the reference image cited in at least the Abstract for the first layer and the test image and the reference image for the second layer); and 
wherein the test image and the reference image for the first layer and the test image and the reference image for the second layer are used as channels (the layers images of at least para. 0050 and the Abstract further including test image and the reference image which Applicant’s disclosure recites (emphasis added), said test 
filtering nuisance events with the one or more attributes thereby determining the defect of interest (para. 0047 and 0048).

    Regarding claim 17 (according to the method of claim 16), Bjorn Brauer  further teaches wherein a difference image is formed from the test image and the reference image corresponding to the test image (Fig. 2 further teaches a difference image which as further illustrated in para. 0014, 0015, 0018 is formed from the test image and the reference image corresponding to the test image); and wherein the difference image is used as one of the channels (the layers images of at least para. 0050 and the Abstract further including test image and the reference image which Applicant’s disclosure recites (emphasis added), said test image and the reference image for the first and second layer are used as said channels). 

    Regarding claim 18 (according to the method of claim 16), Bjorn Brauer  further teaches wherein a difference image is formed between neighboring dies on the test image on the first layer or neighboring dies on the test image on the second layer (para. 0091, and 0092, and 0007 further teaches images of the neighboring or adjacent dies are analyzed in a case to create at least a difference image of first 

    Regarding claim 19 (according to the method of claim 16), Bjorn Brauer  further teaches wherein further comprising identifying a new attribute, using the processor, to filter the nuisance events based on the test image and the reference image for the first layer and the second layer (para. 0047, 0048 further teaches detecting and filtering nuisance events based on the test image and the reference image cited in at least the Abstract for the first layer and the test image and the reference image for the second layer where one or more attributes using a machine learning of at least para. 0050 for classifying and calculating one or more characteristics of defects or nuisances for enabling the machine to properly detect the defects of interests).

    Regarding claim 20, Bjorn Brauer  further teaches in at least para. 0083 a non-transitory computer readable medium storing a program configured to instruct a processor to execute the method of claim 12.

    Regarding claim 21 (according to the method of claim 12), Bjorn Brauer  further teaches wherein further comprising, using the processor, providing instructions to 

Conclusion
           Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCELLUS AUGUSTIN whose telephone number is (571)270-3384.  The examiner can normally be reached on 9 AM- 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BENNY TIEU can be reached on 571-272-7490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/MARCELLUS J AUGUSTIN/Primary Examiner, Art Unit 2674 
2/17/2021